UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7329


TYRONE LAMAR ROBERSON,

                      Plaintiff – Appellant,

          v.

ANTHONY J. PADULA, Warden Lee Corrections Institution;
LIEUTENANT A. DAVIS; MS. FULTON, Medical Health Care
Provider RN; RN MS. JUDY RABON; RN MS. MCDONALD; J. MCREE,
MD, KCI Pharmacy; JUANITA MOSS, Food Service Supervisor;
MS. BELL, Food Service Supervisor; MS. NORMAN, Food Service
Supervisor; MS. ANDERSON, Food Service Supervisor,

                      Defendants – Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; MAJOR JAMES DEAN;
LIEUTENANT ERNEST MIMS; SERGEANT B. COOK; SERGEANT K.
ARENS; MS. KELA E. THOMAS, Commission of Probation Parole
and Pardon Services Director; WILLIAM BYARS, JR., SCDC
Director, et al; SOUTH CAROLINA STATE BUDGET AND CONTROL
BOARD COMMITTEE; WILLIAM F. MARSCHER, III, SC Commission on
Indigent Defense; FREDERICK M. CORLEY, Esquire; RANDOLPH
MURDAUGH, III, Solicitor Attorney for the State; WILLIAM T.
HOWELL, Judge of the 14th Judicial Circuit Court of SC,

                      Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:13-cv-01872-RMG)


Submitted:   March 29, 2016                 Decided:   March 31, 2016
Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Lamar Roberson, Appellant Pro Se. Joseph Parker McLean,
CLARKE, JOHNSON, PETERSON & MCLEAN, PA, Florence, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Tyrone Lamar Roberson appeals the district court’s order

adopting the report and recommendation of the magistrate judge

and denying relief on his 42 U.S.C. § 1983 (2012) complaint.                      We

have     reviewed    the    record     and       find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Roberson       v.    Padula,       No.    2:13-cv-01872-RMG       (D.S.C.

July 22,    2015).     In       addition,      we    decline   to   address    claims

raised for the first time on appeal.                 See Muth v. United States,

1 F.3d 246, 250 (4th Cir. 1993).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                           3